IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31136
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHRISTOPHER J. ROBINSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 01-CR-30012-ALL
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Christopher J. Robinson appeals the revocation of his

supervised release.   Robinson argues that the district court

imposed an illegal sentence when it revoked his supervised

release and sentenced him to be incarcerated for 18 months with a

recommendation that he be provided with drug rehabilitation.

     The revocation of Robinson’s supervised release was

mandatory once the district court found that Robinson had been in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31136
                                -2-

possession of cocaine.   See 18 U.S.C. §§ 3565(b), 3583(g); United

States v. Giddings, 37 F.3d 1091, 1097 (5th Cir. 1994).      This

court upholds a sentence after revocation of supervised release

unless the sentence violated a law or is plainly unreasonable.

See United States v. Moody, 277 F.3d 719, 720 (5th Cir. 2001).

     Because Robinson’s offense carries a maximum prison term of

five years, see 21 U.S.C. §§ 841(b)(1)(D), 846, Robinson was

subject to a maximum prison term of two years following the

revocation of his supervised release.     See 18 U.S.C.

§ 3559(a)(4).   Robinson’s 18-month sentence was not in violation

of law because it was within the statutory maximum.       See 18

U.S.C. § 3583(e)(3).

     Neither was the 18-month sentence with the recommendation

that he be given intensive drug treatment “plainly unreasonable.”

Considering Robinson’s history of drug abuse and his violations

of the conditions of his supervised release, it was reasonable

for the court to determine, at the time of revocation, that

Robinson required intensive drug treatment.    Accordingly, the

district court’s judgment is AFFIRMED.